Citation Nr: 0812895	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for status post fracture 
residuals of the right fifth metacarpal, including deformity.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection and assigned the 
current noncompensable rating for the veteran's status post 
fracture residuals of the right fifth metacarpal, including 
deformity.


FINDING OF FACT

The veteran's service-connected residuals of a fracture of 
the right fifth metacarpal include a very mild deformity such 
that the veteran holds his little finger to the side, pain 
upon repetitive use, and daily swelling.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
deformity of the right fifth metacarpal have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and provided him with two 
VA examinations.  The veteran reported in August 2004 that he 
has not received treatment for his fracture residuals since 
separation from service, and accordingly, no VA or private 
treatment records could be obtained.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

II.  Merits

The veteran was initially granted service connection for 
status post fracture residuals of the right fifth metacarpal 
in a March 2005 rating decision and was assigned a 
noncompensable rating under DC 5230, effective on August 26, 
2004, the date his claim was received.  The veteran contends 
that his disability is worse than it is currently rated.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.

Under DC 5230, which pertains to limitation of motion of the 
ring or little finger, a noncompensable rating is assigned 
for any limitation of motion of the ring or little finger of 
either the minor or major hand, regardless of the degree of 
limitation.

Pursuant to DC 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of the 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation; while X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, DC 5003.  For the purposes of rating a disability from 
arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on parity with 
major joints.  See 38 C.F.R. § 4.45(f).

Additionally, where functional loss is alleged due to pain 
upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and be 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the 
maximum rating for limitation of motion of a joint has 
already been assigned, a finding of pain on motion cannot 
result in a higher rating.  Id.

The veteran's service medical records show that in July 1975, 
the veteran shut a hanger door on his right hand and 
fractured his right fifth metacarpal.  The military doctor 
treated the fracture with a cast.  In August 1975, x-rays 
revealed that the fracture was only partially healed, so his 
hand was re-casted.  In September 1975, the veteran requested 
further x-rays and a re-evaluation of his right little 
finger.  In October 1975, the veteran sought follow-up 
treatment for his fracture of the fifth metacarpal, 
complaining of a bump on his finger and occasional soreness.  
X-rays indicated that the fracture was healing.  The doctor 
noted a displaced fracture and full range of motion of the 
little finger, and recommended full use of the right hand.  

In July 1977, the veteran again injured his right hand in a 
fight; treatment included soaking his hand in ice and putting 
his right little finger in a splint.  There is no indication 
from the service medical records that the veteran's little 
finger was re-fractured as a result of this incident.  On his 
separation examination, the veteran reported no bone or joint 
deformities, other than broken bones from a motorcycle 
accident, which did not include a hand injury.  

In August 2004, the veteran reported that he had not sought 
treatment for his right hand condition since discharge from 
service.   

The veteran was afforded a VA examination in February 2005, 
where he reported that his hand aches daily and swells during 
cold and wet weather, that he takes Advil as needed for his 
pain, and that he quit his job at a moving company because 
his hand was aggravated by the vibrations from the truck and 
carrying household goods.  The veteran stated that the pain 
varied depending on how active he was, with 2/10 pain on a 
good day and 7-8/10 pain on a bad day.  Upon examination, the 
veteran's entire right hand was swollen as compared to his 
left hand and there was a palpable deformity of the right 
fifth metacarpal shaft with volar displacement.  The examiner 
noted that there was no angulation or weakness, no loss of 
osseous muscle or mass, and the veteran's neurosensory was in 
tact.  The veteran's grip strength was 5/5, and he was able 
to oppose his thumb to each finger without difficulty and to 
oppose his thumb to his palmar crease to within 3 
centimeters.  X-rays of the right hand revealed a healed 
fracture of the fifth metacarpal bone.  The examiner 
diagnosed the veteran with status post fracture of the right 
fifth metacarpal with deformity and stated that he did not 
expect the veteran to have grip difficulty, but would expect 
some lack of endurance and fatigue with repetitive use of the 
right hand.  

The veteran underwent a second VA examination in December 
2005, where he reported that his hand ached and swelled on a 
daily basis since service, and this pain had worsened over 
the years, with pain described as a sharp ache up to 8/10 
with repetitive movement.  He reported that he could not use 
his right hand for more than five to ten minutes and could 
not do any activity against resistance.  He also reported 
that he was no longer working at the moving company because 
he was unable to perform the pushing, pulling, and probing 
associated with truck driving and tying a load down.  The 
veteran denied any loss of sensation, or mechanical locking 
or clicking or popping.  

The examiner reported a very mild deformity in the fifth 
metacarpal that caused the veteran to hold his pinkie finger 
out to the side.  The examiner noted that the veteran had 90 
degrees of flexion at the MCP joint, but stated that due to 
volar displacement to the shaft of the fifth metacarpal, his 
finger gave the impression of having less flexion.  The 
examiner also noted mild tenderness on palpation of the 
fracture site and mild swelling.  The veteran was able to 
flex the MCP joints of digits II through V from full 
extension to 90 degrees, the PIP joints from full extension 
to 100 degrees, and the DIP joints from full extension to 75 
degrees.  Against pushing, pulling, probing, and twisting 
resistence, the veteran's strength was 5/5 and he was able to 
oppose all fingers without deficit.  The examiner diagnosed 
him with fifth metacarpal fracture of the right hand with 
deformity and stated that it was "within reason" that the 
veteran would lose between 5 and 10 degrees of range of 
motion, strength, coordination, and fatiguability with 
repetitive movement and flare-ups.  The examiner found no 
instability with pushing, pulling, probing, and twisting, 
which he noted, was what the veteran did when tying a load.  
The examiner also noted that the veteran believed he had 
deficits associated with lifting, but stated that even if 
there was a small deficit, it would not preclude the veteran 
from working; while the veteran would not tolerate laborious 
jobs well, a sedentary job was not precluded.  

Based upon a full review of the record, the Board finds that 
entitlement to a compensable evaluation for a right fifth 
metacarpal disability has not been established.  The 
applicable schedular rating criteria provide for a 
noncompensable rating for any limitation of motion of the 
little finger of either the minor or major hand, regardless 
of the degree of limitation.  The veteran is therefore 
receiving the maximum, and indeed only, rating under DC 5230 
for a right little finger disability.  

The evidence shows that the veteran has no limitation of 
motion of his right fifth metacarpal.  Although the deformity 
of the MCP joint gives the impression of a reduced range of 
motion, the examiner reported that the veteran was able to 
flex his little finger from full extension to 90 degrees.  
According to the "Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand" Table in 38 
C.F.R. § 4.71a, for digits II through V, the 
metacarpophalangeal (MCP) joint has a range of zero to 90 
degrees of flexion, the PIP joint has a range of zero to 100 
degrees of flexion, and the DIP joint has a range of zero to 
70 or 80 degrees of flexion.  For the little finger, the 
schedular rating provided for any degree of limitation of 
motion is a noncompensable rating.  38 C.F.R. § 4.71a, DC 
5230 (2007).

The Board has considered whether the veteran's right fifth 
finger disability, as demonstrated at the February 2005 and 
December 2005 VA examinations, is more appropriately 
evaluated as ankylosis.  The rating criteria notes for 
evaluation of ankylosis of the little finger provide that if 
only the MCP or PIP joint is ankylosed and there is a gap of 
more than two inches between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, the disability will be rated as unfavorable 
ankylosis; while, if only the MIP or PIP joint is ankylosed 
and there is a gap of two inches or less between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, the disability 
will be rated as favorable ankylosis.  However, even if the 
right little finger were ankylosed, the rating criteria 
provide for a noncompensable evaluation for ankylosis of the 
little finger, whether it is favorable or unfavorable.  
Therefore, a noncompensable rating is the only schedular 
rating available for this disability.  38 C.F.R. § 4.71a, DC 
5227 (2007).

The rating criteria notes further provide that evaluation as 
amputation is warranted for the little finger if both the MCP 
and PIP joints are ankylosed and either is in extension or 
full flexion, or there is rotation or angulation of a bone.  
As the medical evidence demonstrates that the veteran's 
disability only affects his MCP joint and that there is no 
rotation or angulation of the bone, there is no basis for 
finding that the severity of his left little finger 
disability equates to amputation.  In addition, the evidence 
does not show that the veteran's left fifth finger disability 
results in limitation of motion of other digits or 
interference with the overall function of the hand.  38 
C.F.R. § 4.71a, DC 5227 (2007). 

The veteran is not entitled an additional rating for 
arthritis of his right hand.  There is no x-ray evidence of 
record indicating that the veteran's MCP joint of the right 
little finger has arthritis.  Even assuming that arthritis 
had manifested in the MCP joint of the right little finger, 
the veteran is not service-connected for multiple 
involvements of the MIP, PIP, or DIP joints.  Thus, with only 
a single joint involved, not a group of minor joints, 
entitlement to a 10 percent rating based on arthritis with 
noncompensable limitation of motion is not shown.  

The Board has also considered whether an increased disability 
rating is warranted for the veteran's right little finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court held in Johnston v. Brown, Vet. App. 80, 
85 (1997), that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
In this case, the veteran is receiving a noncompensable 
evaluation for his left little finger disability under DC 
5230; this is the maximum rating allowable.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.

In addition, there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture that the 
normal provisions of the rating schedule do not adequately 
compensate him for such disability.  See 38 C.F.R. § 
3.321(b)(1) (2007).  The evidence does not show that the 
veteran has required frequent hospitalizations for his status 
post fracture residuals of the right fifth metacarpal; in 
fact, he has never sought any form of treatment for this 
disability since separation from service in December 1979.  
Further, the evidence fails to show that such residuals have 
caused a marked interference with his employment.  The 
medical evidence on file describes the veteran's fracture 
residuals as including a very slight deformity such that the 
veteran holds his little finger to the side, pain upon 
repetitive use, and daily swelling.  The veteran reported 
during his December 2005 examination that he was unable to 
perform his job at the moving company because the vibrations 
of the truck hurt his hand and he had difficulty tying down 
loads.  The rating criteria currently assigned to the veteran 
contemplates the symptoms he has complained of, namely 
limitation of motion and pain on repeated use.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The medical evidence does not 
reflect other symptomatology not considered by the current 
rating schedule that would warrant increased compensation, 
and while the veteran may be incapable of performing past job 
functions, there is no evidence of record that there is 
marked interference with employment due to his disability.  
Therefore, because the impact of the veteran's fracture 
residuals are not so extreme as to warrant an extra-schedular 
evaluation, no referral for consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is made in 
this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable rating for 
status post fracture residuals of the right fifth metacarpal, 
and the claim is denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).  


ORDER

Entitlement to a compensable rating is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


